DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 7, 2019.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 7, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. With respect to claim 1, and similarly with respect to claims 11 and 20, the claims recite:


obtaining position and destination location for the at least two participants (e.g. mental process or performed by hand); 
determining a travel time for the at least two participants (e.g. mental process or performed by hand); and
coordinating travel plans for the at least two participants (e.g. mental process or performed by hand).

The foregoing limitaions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, with respect to claims 11 and 20. That is, other than reciting “by a processor,” (e.g. see claim interpretation section herein) nothing in the claim element precludes the step from practically being performed in the mind or by hand. For example, but for the “by a processor” language in claims 11 and 20, creating a group of members can be done mentally or by hand; obtaining position and destination information can be done mentally or by hand“specify” in the context of this claim encompasses the user manually identifying which valet service is closest to the requestor based upon known location of both the requestor and valet server.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of receiving and transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving and transmitting data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The Office further notes that dependent claims 2-5 to not appear to include any other feature to elevate the invention above an abstract idea.  For example, claims 2 and 3 merely indicates methods for transmitting data and displaying of data provided by the user.  Additionally, Claim 4 and 5 merely recite additional features of the processer (e.g. selection unit and issuing unit) use to perform function that equally could be performed through the mind.  Accordingly, under its broadest reasonable interpretation, the claim covers performance of the limitation in the mind but for the recitation of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 11-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0219067, to Lacaze et al. (hereinafter Lacaze), in view of U.S. Patent Publication No. 2005/0283308, to Szabo et al. (hereinafter Szabo).

As per claim 1, and similarly with respect to claims 11 and 20, Lacaze discloses a computer-implemented method for time-based multiple automobile travel coordination, the method comprising: creating a travel coordination group having at least two participants (e.g. see Abstract, wherein a mechanism creates a quickest route for a group of people to a common location); obtaining a current position and a destination location for each of the at least two participants (e.g. see paragraph 0016, wherein the location of each member is obtained, via GPS or other sources; and see paragraph 0016, wherein a coordination computer optimizes a ; determining an estimated travel time for each of the at least two participants based at least in part on the current position and the destination location for each of the at least two participants (e.g. see Fig. 2, wherein the travel time to different potential meeting locations are shown for multiple members of the group); and coordinating travel plans for each of the at least two participants based at least in part on the estimated travel time of each of the at least two participants (e.g. see paragraph 0016, wherein the travel plans are transmitted to each member of the group).
Lacaze fails to disclose every feature of wherein the coordination includes determining a departure time for each of the at least two participants such that each of the at least two participants will arrive at the destination location within a threshold amount of time from one another.  However, Szabo teaches transmitting a recommended starting time to a plurality of individuals to meet at a common location (e.g. see paragraph 0006).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the meeting coordination system of Lacaze to include further indicating a proposed leaving time for the purpose of minimizing waiting times for others when an exact and suitable center meeting location cannot be determined. 

As per claim 2, and similarly with respect to claim 12, Lacaze, as modified by Szabo, teaches the features of claims 1 and 11, respectively, and Lacaze further discloses wherein the destination location of each of the at least two participants is a same location (e.g. see paragraph 0016).

As per claim 3, and similarly with respect to claim 13, Lacaze, as modified by Szabo, teaches the features of claims 1 and 11, respectively, and Lacaze further discloses wherein the estimated travel time for each of the at least two participants is further based on a traffic condition on a route between the current position and the destination location (e.g. see paragraph 0013, wherein traffic conditions are taken into consideration).

As per claim 4, and similarly with respect to claim 14, Lacaze, as modified by Szabo, teaches the features of claims 1 and 11, respectively, and Lacaze further discloses wherein the estimated travel time for each of the at least two participants is further based on a weather condition along a route between the current position and the destination location (e.g. see paragraph 0026, wherein weather conditions are taken into consideration).

As per claim 5, and similarly with respect to claim 15, Lacaze, as modified by Szabo, teaches the features of claims 1 and 11, respectively, and Lacaze further discloses further comprising monitoring the current position of each of the at least two participants and updating the travel plans of a first participant based on an observed delay of the second participant (e.g. see paragraph 0016, wherein updates on meeting time and/or other specifics may be given once travel of the members begin).

As per claim 7, and similarly with respect to claim 17, Lacaze, as modified by Szabo, teaches the features of claims 1 and 11, respectively, and Lacaze further discloses wherein coordinating travel plans for each of the at least two participants further includes estimating a time spent at a stop for one of the at least two participants (e.g. see paragraph 0013, wherein traffic conditions are taken into consideration (i.e. time spent at stops due to traffic conditions).

As per claim 8, and similarly with respect to claim 18, Lacaze, as modified by Szabo, teaches the features of claims 7 and 17, respectively, and Lacaze further discloses wherein coordinating travel plans for each of the at least two participants further includes estimating a time spent at a stop for one of the at least two participants (e.g. see paragraph 0013, wherein traffic conditions are taken into consideration (i.e. time spent at stops due to traffic conditions), which would be based upon construction (i.e. a service)).



Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2020/0219067, to Lacaze et al. (hereinafter Lacaze), in view of U.S. Patent Publication No. 2005/0283308, to Szabo et al. (hereinafter Szabo) and in further view of U.S. Patent Publication No. 2018/0143026, to Greenberg.

As per claim 6, and similarly with respect to claim 16, Lacaze, as modified by Szabo, teaches the features of claims 5 and 15, respectively, but fail to teach wherein updating the travel plans of the first participant includes one or more of adding and removing a planned stop from the travel plans of the first participant.  However, Greenberg teaches the adding stops to a planned route or journey (e.g. see paragraph 0021).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the meeting coordination system of Lacaze to include adding stops to a planned trip, such as fuel stops or otherwise, to ensure arrival of all members to the meeting destination.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2020/0219067, to Lacaze et al. (hereinafter Lacaze), in view of U.S. Patent Publication No. 2005/0283308, to Szabo et al. (hereinafter Szabo) and in further view of U.S. Patent Publication No. 2016/0247113, to Rademaker.

As per claim 10, Lacaze, as modified by Szabo, teaches the features of claims 1, but fails to disclose wherein the threshold amount of time is received from one of the at least two participants.  However, Rademaker teaches a user of a meeting application selecting a time window for selection of a meeting point (e.g. see paragraph 0148). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the meeting coordination system of Lacaze to include 

Allowable Subject Matter
Claim 9 would be allowable if amended to overcome the rejection under 35 USC 101, and to include all of the features in which the claim depends upon.

The features of wherein the stop is associated with a service provider and wherein the estimated waiting time and an estimated service time are obtained based at least in part on data received from the service provider, when considered with other claimed features renders the claim novel and non-obvious in view of the prior art or record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JAMES M MCPHERSON/Examiner, Art Unit 3669